DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meisberger et al. (US 20160375185 A1) (herein after Meisberger) in view of Bonutti  et al (US 20170112577 A1) (herein after Bonutti).
As to claims 1-3, 10 and 12-13, Meisberger discloses a sensor for monitoring a product/a method comprising: 
a first sensor element [light receivers 10…¶0047] and having a first sensor element height [@fig.1,¶0052], wherein the first sensor element height changes in response to a first parameter [detection parameters] of interest of the product  [¶0054].
The sensor further comprising: at least one second sensor element and having a second sensor element height, wherein the second sensor element height changes in response to a second parameter of interest [¶0047].

[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].


Meisberger discloses all the features of the claimed invention except the limitation such as: “a first and second biodegradable material.
Degrading the first biodegradable material after a predetermined time”.
However, Bonutti from the same field of endeavor discloses a first sensor element formed from a first and second biodegradable material [¶0043], degrading the first biodegradable material after a predetermined time [sensors 422 slowly degrade over a specific time …¶0043].
before the effective filing date of the invention was made to modify the device/method/system of Meisberger such that the first sensor element formed from the first and second biodegradable material and degrading the first biodegradable material after the predetermined time as taught by Bonutti, for the advantages such as: in order to obtain an optimum measurement. 
	
	
Claims 4, 7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meisberger et al. in view of Bonutti et al and further in view of Bauer-Reich et al (US 20170045487 A1) (herein after Bauer-Reich).
As to claims 4, 7, 9 and 14, Meisberger when modified by Bonutti discloses all the features of the claimed invention except the limitation such as: “The sensor wherein the sensor has an elliptical shape.
The sensor wherein the first biodegradable material is conductive.
The method, further comprising transmitting the first parameter of interest via an RFID transmission, wherein the first biodegradable material is conductive and the first sensor element height corresponds to the RFID transmission.
The sensor wherein the first parameter of interest is at least one of: a temperature value, an ethylene value, and a food borne pathogen value.”.
However, Bauer-Reich from the same field of endeavor discloses a sensor has an elliptical shape [¶0052]; wherein a first biodegradable material is conductive [see abstract]; transmitting the first parameter of interest via an RFID transmission, wherein the first biodegradable material is conductive and the first sensor element height 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Meisberger when modified by Bonutti such that the sensor has the elliptical shape, the first biodegradable material is conductive, transmitting the first parameter of interest via the RFID transmission, wherein the first biodegradable material is conductive and the first sensor element height corresponds to the RFID transmission, the first parameter of interest is at least one of: the temperature value,  as taught by Bauer-Reich, for the advantages such as: in order to improve the signal to noise ratio. 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Meisberger et al. in view of Bonutti et al and further in view of ROGERS et al (US 20160050750 A1) (herein after ROGERS).
As to claims 5-6, Meisberger when modified by Bonutti discloses all the features of the claimed invention except the limitation such as: “The sensor of claim 1, further comprising a degradable substrate, wherein the first sensor element is affixed to the degradable substrate. 
The sensor of wherein the degradable substrate is a silk degradable substrate”.
However, ROGERS from the same field of endeavor discloses a degradable substrate, wherein the first sensor element is affixed to the degradable substrate [¶0192], the degradable substrate is a silk degradable substrate [¶0196, 0320 @fig.1].
before the effective filing date of the invention was made to modify the device/method/system of Meisberger when modified by Bonutti such that the degradable substrate, wherein the first sensor element is affixed to the degradable substrate, the degradable substrate is the silk degradable substrate, as taught by ROGERS, for the advantages such as:  provide a unique and reliable manufacturing method that is at least partly compatible with conventional electronics manufacture, particularly of high-performance semiconductor materials.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meisberger et al. in view of Bonutti et al and further in view of Lemaire et al (US 20140140482 A1) (herein after Lemaire).
As to claims 8 and 15, Meisberger when modified by Bonutti discloses all the features of the claimed invention except the limitation such as: “The sensor/method wherein the first sensor element height provides a visual signal in response to the first parameter of interest.”.
However, Lemaire from the same field of endeavor discloses the first sensor element height provides a visual signal in response to the first parameter of interest [¶0045].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Meisberger when modified by Bonutti such that the first sensor element height provides the visual signal in response to the first parameter of interest, .

	
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Meisberger et al. in view of Bonutti et al and further in view of TANAKA (US 20160195567 A1) (herein after TANAKA).
As to claim 11, Meisberger when modified by Bonutti discloses all the features of the claimed invention except the limitation such as: “The sensor of claim 10, wherein the at least one second sensor element is disposed concentrically about the first sensor element”.
However, TANAKA from the same field of endeavor discloses at least one second sensor element is disposed concentrically about the first sensor element [¶0297].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Meisberger when modified by Bonutti such that the at least one second sensor element is disposed concentrically about the first sensor element, as taught by TANAKA, for the advantages such as:  o produce an optical module with improved production efficiency.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886